Matter of Brooks v Brooks (2019 NY Slip Op 08072)





Matter of Brooks v Brooks


2019 NY Slip Op 08072


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1039 CAF 18-00844

[*1]IN THE MATTER OF SHATARA BROOKS, PETITIONER-RESPONDENT,
vJERMEL R. BROOKS, RESPONDENT-APPELLANT. 


TIMOTHY R. LOVALLO, BUFFALO, FOR RESPONDENT-APPELLANT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (RICHARD L. SULLIVAN OF COUNSEL), ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered March 29, 2018 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see CPLR 5511; Matter of Carol YY. v James OO., 68 AD3d 1463, 1463 [3d Dept 2009]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court